Citation Nr: 1603581	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-25 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including depression.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In a February 2011 decision, the Board denied the claims for increased ratings for right and left knee disabilities and remanded the claims for service connection for a psychiatric disability, along with the raised claim for a total disability rating based on individual unemployability (TDIU), for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In the remand portion of the February 2011 decision, the Board requested that the AOJ contact the National Personnel Records Center, and any other appropriate repository of records, and request any mental health clinic treatment records.  

In March 2011, the AOJ submitted a request for the Veteran's service treatment records to the National Personnel Records Center.  The National Personnel Records Center replied by stating that all available service treatment records were being sent and that the service treatment records already had been sent in November 1974.  

The additional service medical records do not contain any mental health clinic treatment records.  However, mental health clinic treatment records are often held at the treating facility and not associated with a Veteran's service treatment records.  The record indicates that the Veteran received mental health treatment at the now closed Walson Army Hospital at Fort Dix and Darnall Army Hospital at Fort Hood.  Thus, a request for the Veteran's mental health clinic treatment records should be made to 87th Medical Group at Joint Base McGuire-Dix-Lakehurst, or the appropriate repository of records for former Walson Army Hospital, and to Darnall Army Hospital, as well as any other facility at Fort Dix and Fort Hood that provided mental health treatment during the Veteran's period of active service from November 1972 to November 1974, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In accordance with the earlier Board Remand, the Veteran was afforded an examination in March 2011.  The examiner provided a negative opinion and referenced the lack of in-service psychiatric treatment and psychiatric treatment after service, noting that the Veteran first sought medical care at a VA medical facility in 1995.  The Board notes that continuity of symptomatology, not treatment, is needed to support a claim for service connection.  In that regard, a December 1995 VA treatment note indicates that his depression predated his substance abuse and a December 1996 VA treatment note shows that his cyclothymia likely had its onset in his teens and pre-dated his cocaine and alcohol dependency.  The Veteran was a teenager when he entered service.  Thus, the claims file should be returned to the examiner for an addendum that considers any mental health clinic treatment records obtained and the Veteran's statements regarding disability onset and symptomatology since service.  

Prior to requesting the addendum, any outstanding medical records should be obtained.  The record contains VA treatment notes through March 2015.  Thus, any treatment notes since that time should be obtained.  

In an April 2011 statement, the Veteran indicated that he had participated in VA compensated work therapy.  VA treatment notes indicate that he participated in compensated work therapy and vocational rehabilitation.  However, there are no records from either program.  As they may be pertinent to the claims on appeal, they should be obtained as well.

Accordingly, the case is REMANDED for the following actions:

1.  Submit a request for mental health clinic treatment records pertaining to the Veteran to 87th Medical Group at Joint Base McGuire-Dix-Lakehurst, or the repository of records for former Walson Army Hospital at Fort Dix, and to Darnall Army Hospital at Fort Hood, as well as any other facility at Forts Dix and Hood that provided mental health treatment during the Veteran's time of service.

2.  Obtain any VA treatment records since March 2015.  Obtain any compensated work therapy and vocational rehabilitation records.

3.  After the foregoing has been completed, to include making a finding of unavailability of the above in-service mental health records, if such is necessary, arrange for the Veteran's claims file to be reviewed by the examiner who conducted the March 2011 examination for an addendum.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) the Veteran's psychiatric disability had its onset during active service or within one year thereafter, or is otherwise causally related to active service.  

The examiner should consider the December 1995 VA treatment note indicating that the Veteran's depression predated his substance abuse and the December 1996 VA treatment note indicating that the Veteran's cyclothymia likely had its onset in his teens and pre-dated his cocaine and alcohol dependency.  The examiner should consider the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

4.  Then, readjudicate the claims with consideration of all the evidence added to the claims file since the August 2015 supplemental statement of the case.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

